     Case 2:20-cv-01933-RGK-E Document 8 Filed 12/28/20 Page 1 of 1 Page ID #:23



 1                                                                                   JS-6
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                CENTRAL DISTRICT OF CALIFORNIA
 9
10   Bradely Rava et al v. Los Angeles County )           Case No. 2:20-cv-01933-RGK-Ex
     Harbor UCLA Medical Center et al,        )
11                                            )           ORDER DISMISSING ACTION FOR
                                              )           LACK OF PROSECUTION
12                                            )
13          On December 4, 2020, 2020, the Court issued an Order to Show Cause re Dismissal for
14   Lack of Prosecution [7]. Appellant’s response to the Order to Show Cause was due by
15   December 14, 2020. As of this date, no response has been filed to the Order to Show Cause,
16   therefore, the Court orders the matter dismissed for lack of prosecution.
17          IT IS SO ORDERED.
18
     Dated: December 28, 2020
19                                                        R. GARY KLAUSNER
                                                          UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28
